
	

113 HRES 769 IH: Expressing the sense of the House of Representatives that the healthcare, energy, telecommunications, and other sectors of the United States economy should continue their sector-specific efforts to protect critical infrastructure, to prevent information security breaches, and to prevent cybersecurity breaches.
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 769
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2014
			Mr. Terry submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the healthcare, energy,
			 telecommunications, and other sectors of the United States economy should
			 continue their sector-specific efforts to protect critical infrastructure,
			 to prevent information security breaches, and to prevent cybersecurity
			 breaches.
	
	
		Whereas the United States economy is diverse, and has many different sectors;
		Whereas each sector faces different challenges related to critical infrastructure, information
			 security, and cybersecurity; and
		Whereas the healthcare, energy, telecommunications, and other industry sectors are taking
			 sector-specific steps to protect critical infrastructure, to prevent
			 information security breaches, and to prevent cybersecurity breaches: Now,
			 therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)the healthcare sector should continue its sector-specific efforts to protect critical
			 infrastructure, to prevent information security breaches, and to prevent
			 cybersecurity breaches (other than for research and development purposes);
			(2)the energy sector should continue its sector-specific efforts to protect critical infrastructure,
			 to prevent information security breaches, and to prevent cybersecurity
			 breaches (other than for research and development purposes);
			(3)the telecommunications sector should continue its sector-specific efforts to protect critical
			 infrastructure, to prevent information security breaches, and to prevent
			 cybersecurity breaches (other than for research and development purposes);
			 and
			(4)other industry sectors should continue their sector-specific efforts to protect critical
			 infrastructure, to prevent information security breaches, and to prevent
			 cybersecurity breaches (other than for research and development purposes).
			
